NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                  Submitted March 21, 2012*
                                   Decided March 21, 2012

                                           Before

                              WILLIAM J. BAUER, Circuit Judge

                              MICHAEL S. KANNE, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge

No. 11‐2933

TERRY L. ALLEN,                                     Appeal from the United States District
     Plaintiff‐Appellant,                           Court for the Northern District of Indiana,
                                                    Hammond Division.
       v.
                                                    No. 1:10‐cv‐281 PPS‐RBC
DANA LIGHT AXLE PRODUCTS, LLC, et al.,
    Defendants‐Appellees.                           Philip P. Simon,
                                                    Chief Judge.



                                         O R D E R



       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 11‐2933                                                                            Page 2




       Terry Allen appeals from an order enforcing the oral settlement agreement he
reached with his former employer, Dana Light Axle Products, claiming that he agreed to the
settlement under duress. Because the record demonstrates that Allen entered freely into the
agreement, we affirm.

        Allen worked for Dana as a machine operator for 23 years before his termination in
2009, purportedly for poor job performance. He then sued the company, one of its
employees, and his former union, claiming race, age, and disability discrimination. The
district judge recruited an attorney for him. Shortly thereafter, Allen and his lawyer
attended a settlement conference before a magistrate judge. The parties agreed that Dana
would pay Allen $9,000 in exchange for Allen’s release of all claims against the defendants.
At the end of the conference, the magistrate judge, on the record, described the terms of the
settlement and then confirmed with Allen that he agreed to those terms:

              THE COURT: Mr. Allen, these are the terms of the settlement upon
              which this case will be resolved, correct?
              MR. TERRY ALLEN: (No audible response)
              THE COURT: I didn’t hear you, sir.
              MR. TERRY ALLEN: Yes.

The other parties also told the magistrate judge that they agreed to the settlement. But when
the defendants sent Allen a written document memorializing the agreement’s terms, he
refused to sign it, complaining that his attorney had forced him to accept a settlement he
believed to be too small. The defendants moved to enforce the oral agreement. The district
judge allowed Allen’s first attorney to withdraw and recruited a second attorney to
represent him in responding to the motion.

       In ordering the oral agreement enforced, the district judge ruled that the parties had
entered into an enforceable agreement and that Allen had not demonstrated he was under
duress when he agreed to be bound by its terms. The judge wrote that he would dismiss the
action with prejudice once Dana delivered the $9,000 to Allen’s new attorney and notified
the court that payment had been made. Dana complied, but before the judge could enter his
order, Allen filed a pro se appeal. The judge never entered a judgment under Rule 58 of the
Federal Rules of Civil Procedure.

       On appeal Allen contends that the district judge abused his discretion in rejecting his
claim of duress and ordering the agreement enforced. The defendants, meanwhile, question
No. 11‐2933                                                                                Page 3

whether we have appellate jurisdiction given that the district judge never issued a Rule 58 judgment.

        We address the jurisdictional question first. We have jurisdiction over all “final
decisions” of the district courts, 28 U.S.C. § 1291, and a decision is “final” if it means the
district court is “done with the case,” regardless whether a final judgment has been entered.
Davis v. Advocate Health Ctr. Patient Care Express, 523 F.3d 681, 683 (7th Cir. 2008); see Borrero
v. City of Chicago, 456 F.3d 698, 699–700 (7th Cir. 2006). The district judge’s order enforcing
the settlement agreement disposed of all of Allen’s employment‐discrimination claims and
thus was appealable despite the absence of a separate Rule 58 judgment.

        Turning to the merits, we conclude that the district judge did not abuse his discretion
in rejecting Allen’s claim of duress and ordering the oral settlement agreement enforced.
See Newkirk v. Vill. of Steger, 536 F.3d 771, 773–74 (7th Cir. 2008). The settlement is governed
by Indiana law, see Lewis v. Sch. Dist. No. 70, 648 F.3d 484, 486 n.1 (7th Cir. 2011), and must
be interpreted according to ordinary contract principles, see Johnson v. Johnson, 920 N.E.2d
253, 256 (Ind. 2010). Allen argues vaguely that the district judge should have credited his
duress defense because his first attorney “took advantage” of him, even “threataning [sic]”
him in a “back room” before the settlement conference. But Allen introduced no evidence
that he was “deprived of the free exercise of his own will” when he agreed on the record in
federal court to settle his case. Youngblood v. Jefferson Cnty. Div. of Family & Children, 838
N.E.2d 1164, 1170 (Ind. Ct. App. 2005) (internal quotation marks and citation omitted) (no
duress where mother claimed only generally that caseworker “pressured” her into signing
away parental rights). Allen has provided no details of his attorney’s alleged “threat,” and
in any event, even a lawyer’s warning that he will withdraw from representation if a client
does not sign a settlement agreement does not provide the client with a viable duress
defense. See In re Paternity of K.R.H., 784 N.E.2d 985, 990 (Ind. Ct. App. 2003). 

                                                                                    AFFIRMED.